Order entered March 11, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00032-CV

                           GREG DUNCAN, ET AL., Appellants

                                              V.

                     PARK PLACE MOTORCARS, LTD. D/B/A
               PARK PLACE MOTORCARS DALLAS, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-08535

                                          ORDER
       Before the Court is the March 6, 2019 request of Lanetta Williams, Official Court

Reporter for the 116th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to Monday, April 22, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE